Howell, J.
The motion to dismiss this appeal on the ground that the transcript was filed after the legal delay had expired must prevail. The appeal was made returnable on the third Monday, being tho seventeenth day of January, 1876. The delay of three judicial days expired on the twentieth of January. On the twenty-first the appellee obtained from the deputy clerk of this court a certificate of the non-filing of the transcript in the clerk’s office. There is, however, an indorsement on the record that it was filed on the twenty-first, made by a different deputy. This Was too late, no extension having been obtained or asked for.
It is therefore ordered that the appeal herein be dismissed with costs.